Citation Nr: 1232645	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO. 08-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to a service-connected T6 compression fracture.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to August 1985. 

The appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran failed to appear for a Board hearing scheduled in September 2010.  Thus, his Board hearing request is deemed withdrawn. 38 C.F.R. § 20.702(d) (2011).

Although the Board previously characterized the claimed disability as a "disability manifested by breathing problems," examination and treatment records reveal of the presence of asthma as well as obstructive and restrictive lung conditions.  Accordingly, the Board has recharacterized the issue as stated on the title page of this decision. 

In December 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  The competent and probative evidence of record does not indicate that a T6 compression fracture caused or aggravated a respiratory disorder.

2.  The competent and probative evidence of record does not indicate that a respiratory disorder persisted since service or otherwise is related causally to service. 



CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, including as due to a service-connected T6 compression fracture, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated and the evidence of record does not show any prejudicial or harmful error in VCAA notice. 

VA has fulfilled the above requirements in this case for the claim for service connection for a respiratory disorder. A VCAA notice letter was sent in February 2005. This letter addressed the claim adjudicated in this decision and was sent prior to the RO's initial adjudication of the claim in August 2005. The Board finds that the VCAA letter adequately addressed the evidence required to support the claim for direct and secondary service connection on the merits, based on both causation and aggravation. The letter further notified of the existence of certain presumptions by which service connection for a disability may be afforded a claimant.  The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, the bases of review, and the information and evidence necessary to substantiate the claim. He also was informed by this letter that it ultimately was his responsibility to see that pertinent evidence not in Federal possession was obtained.  The Veteran was afforded Dingess notice by a in May 2008. Because the Veteran's claim is being denied, any alleged notice error is moot. 

The February 2005 and May 2008 letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim and he provide necessary authorization to obtain those records. They requested evidence and information about treatment after service in support of the claim. Based on information provided by the Veteran, post-service treatment records were obtained from VA sources. These records were associated with the claims file. 

A reply from the Social Security Administration (SSA) in November 2008 informed VA that there was no file and no records for the Veteran because he did not qualify for SSA disability or supplemental security income benefits. 

The Veteran was informed appropriately of records obtained, including by the currently appealed rating decision, an SOC, and an SSOC in June 2011. He also was informed of records not obtained, the importance of obtaining all relevant records, and his responsibility to see that records are obtained in furtherance of his claim. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claim, VA need not assist the Veteran in obtaining additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the currently appealed claim. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, the Veteran was afforded VA examinations for compensation purposes in February 2008 and December 2010 to address his claim for service connection for a respiratory disorder as secondary to his service-connected T6 compression fracture. 

The Veteran has not presented competent evidence of a respiratory disorder originating in service to warrant a VA examination for compensation purposes addressing questions of direct causation. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79. Rather, the Veteran has not contended and the record does not support development of a respiratory disorder in service or for years post service. 

The Board finds that the February 2008 and December 2010 examinations, taken together, sufficiently addressed the medical questions of causation or aggravation between service-connected T6 compression fracture and claimed respiratory disorder by addressing the state of medical knowledge of any such association within the medical literature.  These examination reports also included informed opinion as to the only medically supportable potential avenue of such a link, specifically causation or aggravation of restrictive lung disease by kyphosis associated with spinal injury. The February 2008 and December 2010 examiners supported their relevant conclusions with analysis based on review of all the evidence of record, inclusive of clinical records and past examination records within the claims file, pulmonary function testing, x-ray scans, and lay statements. As discussed below, the inadequacy of the February 2008 VA examination necessitated the Board's remand of the case. The Board finds that the December 2010 examination, taken together with the prior February 2008 examination and the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim on appeal adjudicated herein. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

While the Board notes that the February 2008 and December 2010 VA examiners did not address explicitly the questions of aggravation of asthma or chronic obstructive pulmonary disease (COPD) by the Veteran's service-connected T6 compression fracture, the February 2008 VA examiner implicitly addressed this issue by noting that the "only portion of the [pulmonary function test] that could be related is the restrictive defect." The restrictive defect was the only respiratory disorder presenting a potential theory of causation or aggravation based on the potential for a restrictive lung condition to be impacted by a severe kyphosis (as noted by the December 2010 examiner). 

Given the foregoing, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the currently appealed claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183. Neither the Veteran nor his representative has presented any avenues of evidentiary development which have a reasonable possibility of furthering the claim. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the currently appealed claim. 38 U.S.C.A. § 5103A (a)(2) ; 38 C.F.R. § 3.159. 

The Veteran has submitted lay statements in support of this claim. He failed to appear for a scheduled Travel Board hearing in September 2010 without good cause. There is no indication that the Veteran desires a further opportunity to address his claim. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's currently appealed claim have been accomplished. 

Service Connection Claim

The Veteran principally contends that service connection is warranted for a respiratory disorder as secondary to his service-connected T6 compression fracture based on the fracture having caused or contributed to impairment of lung function. Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 . Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310. In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2011). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Courts decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a non-service-connected condition by a service-connected condition. See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006). Under the revised section 3.310(b), the regulation provides that: 

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b). 

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
 
The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court also has stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service and post-service records show the Veteran's T6 compression fracture from an in-service parachuting incident. Post-service VA treatment records of the past several years also show respiratory difficulties. 

On February 2008 VA respiratory examination, the Veteran was noted to have asthma which primarily bothered him in mornings, a productive cough, and a history of cigarette smoking for 25 years at approximately a pack and a half per day currently, with a prior history of smoking more. The Veteran reported dyspnea on exertion, being exceedingly short of breath after running two blocks. Current medication consisted of albuterol, with the Veteran reportedly having run out of his Advair and Atrovent. He denied suffering from physical incapacitation associated with his respiratory disability. Examination revealed the Veteran's lungs to be clear to auscultation, though with some coughing. Pulmonary function tests were reviewed showing moderate obstructive lung defect that was reversible, a very mild restrictive defect, and a moderate decrease in diffusion capacity. The examiner diagnosed asthma. Regarding the question of an association with the Veteran's service-connected T6 compression fracture, the examiner noted that she found no medical literature that would link that spinal condition to either the Veteran's asthma or to his chronic obstructive pulmonary disease (COPD). The examiner noted that it was possible, however, that there could be a link between the T6 compression fracture and the Veteran's mild restrictive lung defect. 

Based on this possibility, the Board in December 2010 remanded the issue for a further examination. 

On a December 2010 VA respiratory examination, the examiner noted the Veteran's symptoms including dyspnea on exertion, thought the Veteran had reportedly cut back his smoking to one pack of cigarettes per day, and now could walk three to four blocks before becoming dyspneic. The Veteran did report ongoing stable difficulty with asthma, particularly shortness of breath most prominent in the morning with a sense of inability to breathe deeply. The Veteran had persistent frequent daily cough, though he reported having ceased (of his own volition) taking any medications. 

The December 2010 examiner reviewed the claims file and the Veteran's medical history, pulmonary function test findings, and physical examination revealing decreased breath sounds as an ongoing state. The examiner assessed that the Veteran's restrictive lung defect was "very unlikely" to be caused or aggravated by his T6 compression fracture. The examiner explained that the medical literature supported a causal association between compression fracture and restrictive lung defect in cases of severe kyphosis, whereas the Veteran's February 2008 x-rays revealed no obvious restriction of lung expansion and only "slight accentuation of thoracic kyphosis." The examiner noted that repeated pulmonary function tests were not indicated for the current examination because the Veteran's respiratory condition was reportedly stable or even slightly improved, based on subjective symptoms. 

The record as a whole provides no indication of a respiratory disorder developing in service or for years post service or otherwise being directly related to service.  Therefore, service connection for a respiratory disorder on a direct basis is not warranted with the preponderance of the evidence against the claim. 38 C.F.R. § 3.303. 

The Board finds that the December 2010 VA examiner's findings and opinions are consistent with and supported by the balance of the evidentiary record and are not contradicted by any competent evidence of record. The Board accordingly finds that the evidence preponderates in accord with the December 2010 VA examiner's opinion that the Veteran's service-connected T6 compression fracture did not cause or aggravate the Veteran's restrictive lung defect. Thus, the preponderance of the evidence is against granting service connection for a respiratory disorder as secondary to the Veteran's service-connected T6 compression fracture. 

The February 2008 VA examiner found that there was no medical support for any association between the Veteran's T6 compression fracture and his asthma or COPD. The record also does not support a finding of aggravation of asthma or COPD by the T6 compression fracture. In the absence of competent evidence in support of the Veteran's claim and with VA examiners' findings and opinions implicitly against this claim, the Board concludes that the evidence preponderates against asthma or COPD having been caused or aggravated by the Veteran's T6 compression fracture. 

The Veteran, as a layperson, is not competent to address the distinctly technical medical questions, requiring of in-depth medical knowledge - as evidenced by the examiners' need to review pertinent medical literature - and expertise, of causation or aggravation of claimed respiratory disorders by the Veteran's T6 compression fracture. Accordingly, the Veteran's own assertions of such a link either based on causation or aggravation may not serve to support the claim. See Jandreau, 492 F.3d at 1377. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a respiratory disorder, to include as due to a service-connected T6 compression fracture, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


